DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on February 2, 2022, in which claims 1-25 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot in view of a new ground of rejection necessitated by amendment.

Remark
Applicant asserted that the cited references do not appear to disclose the statistical query to identify at least one statistical computation and at least one data range corresponding to the at least one statistical computation. In view of a new ground of rejection, Eide (see pars. [0074]-[0076], and [0081]) discloses the statistical query to identify at least one statistical computation and at least one data range corresponding to the at least one statistical computation.

Applicant asserted that the cited references do not appear to disclose the “smallest logical partition of data that includes consecutive values of data from a data structure”. Upon further reviewed applicant arguments the new cited reference Eide (see pars. [0074]-[0076], and [0081]) discloses the claimed smallest logical partition of data that includes consecutive values of data from a data structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. claim 25 recites “for reducing latency response time to the statistical query”. It appears that the claimed “for reducing latency response time” is intended use, which render the claim indefinite. Applicant is advised to amend the claim to resolve such definiteness in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 10-15 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eide et al., (hereinafter “Eide”) US 2017/0329873 in view of Barsness et al., (hereinafter “Barsness”) US 2009/0112799.
As to claim 1, Eide discloses a system for determining statistical properties of data, the apparatus comprising:
a computer memory containing (i) a user-supplied statistical query and (ii) a plurality of basic statistical primitives, each basic statistical primitive corresponding to a plurality of data chunks, each of the chunks corresponding to a smallest logical partition of data that includes consecutive values of data from a data structure (see [0074]-[0076], and [0081], suppose that the original query specified a range with [WHERE col >=17 AND col<31] and assuming the decimal-based snapped alignment (i.e. 1.times.10.sup.n, 2.times.10.sup.n , 5.times.10.sup.n), a WHERE clause comprised of a set of snapped-aligned ranges that match the original range would be [WHERE (col>=17 AND col<18) OR (col>=18 AND col<20) OR (col>=20 AND col <30) OR (col>=30 AND col<31)], the shrink-and-drop would then be run on each of the four OR'd snapped-aligned range, and checking enclosed smaller snapped ranges to see if the answer to a query that used the smaller snapped range would differ only slightly from that of the original query and for each original range or range in the original query, a series of sub-ranges are defined that overlap with the original range in order of largest overlap to smallest overlap); and
a computer processor configured to:
process the statistical query to identify at least one statistical computation and at least one data range corresponding to the at least one statistical computation (see [0031], executing a statistical computation over the adjusted rows and columns to produce a perturbed answer so that neither the perturbed answer alone, nor repeats of the perturbed answer can be used to infer information about individuals in the data store);
map the at least one statistical computation to a subset of the basic statistical primitives; perform the statistical computation (see [0015], applying a statistical operation to the resulting row-adjusted table by determining the appropriate value of the unspecified end of the range, and establishing the unspecified end of the range as the min or max statistical operation with answer perturbation); and
respond to the statistical query with the statistical computation, wherein the statistical computation is based at least in part on the subset of data chunks and the subset of basic statistical primitives (see [0015], [0062], and [0082], output the resulting answer thereby producing single table, wherein the single table is subject to a statistical operation with answer perturbation and the result is used as input to the statistical operation defined by the original query, which in fact part of the original query).
However, Eide does not explicitly map the at least one data range to a subset of the data chunks.
Meanwhile, Barsness discloses the claimed “map the at least one data range to a subset of the data chunks” (see pars. [0019], [0031] and [0039]-[0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Eide with the teachings of Barsness to map the data range to a subset of the data chunks in order to generate, collect and process trace data, thereby introducing feature extraction as an important intermediary step for aggregate analysis.
As to claim 2, the combination of Eide and Barsness discloses the invention as claimed. In addition, Eide discloses the system of claim 1, wherein the plurality of basic statistical primitives is computed prior to processing the received statistic query (see [0014], statistical queries for a database system, involves receiving a query for the identifying the attack components in the query, where rows and columns are requested from a data store for testing attack components).

As to claim 3, the combination of Eide and Barsness discloses the invention as claimed. In addition, Eide discloses the system of claim 1, wherein the plurality of basic statistical primitives is computed during process of the received statistic query (see [0014]-[0015]).

As to claim 10, the combination of Eide and Barsness discloses the invention as claimed. In addition, Barsness discloses the system of claim 4, wherein the computer processor is further configured to determine an optimal size of the chunks based at least in part on a number of segment trees associated with the first portion of the at least one data range (see par. [0031], [0142]-[0144]).

As to claim 11, the combination of Eide and Barsness discloses the invention as claimed. In addition, Barsness discloses the system of claim 10, wherein the computer processor is further configured to: determine an optimal depth of the segment trees based at least in part on the optimal size of the chunks; and perform the statistical computation based at least in part on the basic statistical primitives associated with the segment trees within the determined optimal depth (see par. [0149]-[0150] and [0156]-[0161]).

As to claim 12, the combination of Eide and Barsness discloses the invention as claimed. In addition, Eide discloses the system of claim 1, wherein the computer memory further stores an eviction policy and the processor is further configured to evict a portion of the stored basic statistical primitives and/or a portion of the data in the data structure from the computer memory based on the eviction policy (see [0011], [0014]-[0015], removing the component, or by adjusting the range specified by the component).

As to claim 25, the combination of Eide and Barsness discloses the invention as claimed. In addition, Eide discloses the system of claim 1, wherein performing the statistical computation includes reusing values corresponding to the subset of the basic statistical primitives for the subset of data chunks, for reducing latency response time to the statistical query (see [0074]-[0076], and [0081], suppose that the original query specified a range with [WHERE col >=17 AND col<31] and assuming the decimal-based snapped alignment (i.e. 1.times.10.sup.n, 2.times.10.sup.n , 5.times.10.sup.n), a WHERE clause comprised of a set of snapped-aligned ranges that match the original range would be [WHERE (col>=17 AND col<18) OR (col>=18 AND col<20) OR (col>=20 AND col <30) OR (col>=30 AND col<31)], the shrink-and-drop would then be run on each of the four OR'd snapped-aligned range, and checking enclosed smaller snapped ranges to see if the answer to a query that used the smaller snapped range would differ only slightly from that of the original query and for each original range or range in the original query, a series of sub-ranges are defined that overlap with the original range in order of largest overlap to smallest overlap)

As to claims 13-15 and 22-24, claims 13-15 and 22-24 are method for performing the system of claims 1-3, 10-12 and 25 above. They are rejected under the same rationale.

Claim 4-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eide et al., (hereinafter “Eide”) US 2017/0329873 in view of Barsness et al., (hereinafter “Barsness”) US 2009/0112799 and further in view of Hirsch et al., (hereinafter “Hirsch”) US 2009/0234821.
As to claim 4, the combination of Eide and Barsness discloses the invention as claimed except of a segment tree.
Eide, however, discloses (see [0015]), rows and columns, which part of the tree, are requested from a data store for testing the attack components).
Hirsch discloses system of claim 1, wherein the plurality of basic statistical primitives is stored as a set of segment trees (see [0025], B-tree with is used for statistical data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Eide and Barsness to use a B-tree in order to improve the storage and retrieval efficiency of the basic statistical primitives.

As to claim 5, the combination of Eide, Barsness and Hirsch discloses the invention as claimed. In addition, Hirsch discloses a binary trees (see [0025], [0030] and [0142] and binary tree).

As to claim 6, the combination of Eide and Barsness discloses the invention as claimed, except for the claimed follow the pointers to access the corresponding segment trees for retrieving the basic statistical primitives. However, Hirsch discloses the claimed follow the pointers to access the corresponding segment trees for retrieving the basic statistical primitives (see par. [0166]-[0168]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Eide and Barsness to follow the pointers to access the corresponding segment trees for retrieving the basic statistical primitives in order to improve the storage and retrieval efficiency of the basic statistical primitives.

As to claims 16-18, claims 16-18 are method for performing the system of claims 4-6 above. They are rejected under the same rationale.

Allowable Subject Matter
Claims 7-9 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,411,853 (involved in executing a query of a multidimensional data space, involves storing the source data in a data repository, and generating an automated query tree for providing a logical query decomposition with the multidimensional data space, see fig.4, analysis aggregate, map and chunk).

2017/0206256 (involved in scalable interactive database platform for semi-structured data, has computing devices to implement schema inference module to collect statistics on types of data of objects and update cumulative schema based on statistics, see pars. 20, 23, 24, 31, 74)

6,763,357 (involved in accessing a multi-dimensional data from a relational database management system to answer a portion of one query. A possibility to answer a portion of another query is determined by aggregating the multi-dimensional data stored in a cache. The latter query is answered by aggregating the multi-dimensional data stored in the cache using a fastest aggregation path selected from a set of aggregation path).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 1, 2022